DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see claim 1 analysis, filed on August 20, 2022, with respect to the prior art combination of Alenezi and Lee et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 1, 2, 4-5, 9, and 10 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-5, 9, and 10 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a compressed air-based autonomous power generation system as recited by independent claim 1, comprising: 
an industrial robot jig connected with a compressed air-based power generator to receive the compressed air and clamp a product; 
a battery connected with the compressed air-based power generator to receive, and be charged with, the power, and to supply the power to the industrial robot jig; and 
a controller configured to charge the battery with power from the compressed air-based power generator and inject the compressed air into the industrial robot jig and the auxiliary air tank before the industrial robot jig clamps a product; wherein 
the compressed air-based power generator includes a generator rotated by the compressed air to produce the power and an electronic solenoid valve configured to deliver, or stop from delivering, the compressed air to the auxiliary air tank; and 
the controller is configured to: 
open the electronic solenoid valve when the remaining power of the battery or the pressure of the auxiliary air tank is smaller than a first reference value; and 
close the electronic solenoid valve to stop the compressed air-based power generator from producing the power when the remaining power of the battery or the pressure of the auxiliary air tank is larger than a second reference value.
Dependent claims 2, 4-5, 9, and 10 are considered allowable due to their respective dependence on allowed independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        September 6, 2022